Citation Nr: 0121221	
Decision Date: 08/21/01    Archive Date: 08/27/01

DOCKET NO.  00-10 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for low back disorder.

2.  Entitlement to service connection for right knee 
disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1959 to May 1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 rating decision from 
the Department of Veterans Affairs (VA) regional office (RO) 
in Houston, Texas.


REMAND

The Board first notes that it appears the adjudication of 
this claim was legally and factually correct at the time it 
was rendered by the RO.  Since that time, however, there has 
been a major change in the law that requires further action 
for the reasons addressed below.  Further, at the 
videoconference hearing the veteran referred to additional 
evidence.

The veteran has a clinical diagnosis of right, L-5 
radiculopathy.  He also has a current diagnosis of cervical, 
thoracic, and lumbar strain/sprain, right and left knee 
sprain/strain, and chronic low back pain secondary to lumbar 
disc degeneration, spondylosis, and deconditioning.
    
In May 2001, the veteran testified at a videoconference 
before the Board.  While discussing treatment for his back 
and knees, he indicated that he was seen by several doctors 
at numerous facilities, but could not obtain the records.  
(Transcript (T.) at pg. 13).  He testified that he was 
treated at St. L.'s Hospital and M Hospital in the mid-1970s.  
(T. at pgs. 13-14).  He was also seen by Dr. W. at H. 
Hospital in Houston, and a small clinic in Cleveland, Texas, 
around 1971 or 1972.  He also mentioned receiving treatment 
from Dr. S.D.Y., Dr. B, Dr. R. and an orthopedist in 
Sugarland, Texas, whose name he could not recall.  (T. at pg. 
16).  

A review of the medical records in light of the 
videoconference hearing indicates more details regarding 
treatment dates and locations.  Extensive records from McG. 
Clinic reveal a January 1973 reference to inpatient treatment 
at M. Hospital eight months prior and identifies the treating 
physician as Dr. C., an orthopedic surgeon in Houston. the 
veteran was hospitalized for a period in March 1975 to See. 
Dr. O. and for three days in July 1976.  McG.'s records from 
February 1985 also mention scheduling appointments with Dr. 
R****n. (not Dr. E.B.R.) and Dr. R.S. (or R.D.) in March 
1985.  

Dr. S.D.Y.'s records reference several hospitals and clinics, 
where the veteran has been treated over the years, including 
C. Medical Clinic.  The Board further observes that B.B., in 
her lay statement, mentions that she and her father 
transported the veteran to a hospital in St. Augustine for 
medical treatment.  

The Board was unable to locate requests for medical records 
for several medical providers and facilities that were 
identified by various sources.  In light of the veteran's 
current diagnoses, the outstanding treatment records, and new 
legislative changes set forth below, the Board finds that 
additional development is required for adjudication of the 
claim.

Recently enacted legislation, the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000)(hereafter VCAA), contains extensive provisions 
modifying the adjudication of all pending claims.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  The salient features of 
the new statutory provisions (and where they will be codified 
in title 38 United States Code) may be summarized as imposing 
the following obligations on the Secretary: 

(1) The Secretary must provide application forms and notify 
the claimant and the representative, if any, if his 
application is incomplete, of the information necessary to 
complete the application (38 U.S.C.A. § 5102); 

(2) The Secretary must provide the claimant and the 
claimant's representative, if any, with notice of required 
information and evidence not previously provided that is 
necessary to substantiate the claim (38 U.S.C.A. § 5103(a)); 

(3) The Secretary must indicate which part of the information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, the Secretary will attempt to obtain 
on behalf of the claimant (38 U.S.C.A. § 5103(a)); 

(4) The Secretary must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim (38 U.S.C.A. § 5103A(a)); 

(5) The Secretary must make every reasonable effort to obtain 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain (38 U.S.C.A. § 
5103A(b)(1)); 

(6) If, after making reasonable efforts to obtain relevant 
records, the Secretary is unable to obtain the relevant 
records sought, the Secretary shall notify the claimant that 
the Secretary is unable to obtain records, and such 
notification shall

(a) identify the records the Secretary is unable to 
obtain
(b) briefly explain the efforts that the Secretary made 
to obtain those 
      records; and
(c) describe any further action to be taken by the 
Secretary with respect to 
      the claim (38 U.S.C.A. § 5103A(b)(2)).

(7) Whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c) [38 U.S.C.A. § 5103A(c)], the efforts to 
obtain those records shall continue until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile (38 U.S.C.A. § 5103A(b)(3)).

(8) In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (b) [38 
U.S.C.A. § 5103A(b)] shall include obtaining the following 
records if relevant to the claim:

(a) The claimant's service medical records and, if the 
claimant has furnished the Secretary information 
sufficient to locate such records, other relevant 
records pertaining to the claimant's active military, 
naval, or air service that are held or maintained by a 
governmental entity (38 U.S.C.A. § 5103A(c)(1)).
(b) Records of relevant medical treatment or 
examination of the claimant at Department health-care 
facilities or at the expense of the Department, if the 
claimant furnishes information sufficient to locate 
those records (38 U.S.C.A. § 5103A(c)(2)).
(c) Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain (38 
U.S.C.A. § 5103A(c)(3)).

(9) In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (a) [38 
U.S.C.A. § 5103A(a)] shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim (38 U.S.C.A. § 5103A(d)(1)).

(a) The Secretary shall treat an examination or opinion 
as being necessary to make a decision on a claim for 
purposes of paragraph (1) [38 U.S.C.A. § 5103A(d)(1)] 
if the evidence of record before the Secretary, taking 
into consideration all information and lay or medical 
evidence (including statements of the claimant)-
  	(i) contains competent evidence that the claimant 
has a current 
 	disability, or persistent or recurrent symptoms of 
disability; and
(ii) indicates that the disability or symptoms may 
be associated with the claimant's active military, 
naval, or air service; but
(iii) does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.

(10) Nothing in this section [38 U.S.C.A. § 5103A] shall be 
construed as precluding the Secretary from providing such 
other assistance under subsection (a) [38 U.S.C.A. § 
5103A(a)] to a claimant in substantiating a claim as the 
Secretary considers appropriate (38 U.S.C.A. § 5103A(g)).

(11) Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary (38 U.S.C.A. § 
5107).

Accordingly, to ensure that the VA has met its duty to assist 
the claimant in developing the facts pertinent to the claim 
and to ensure full compliance with due process requirements, 
the case is REMANDED to the RO for the following development:

1.  The appellant has the right to 
submit additional evidence and argument 
on the matter or matters the Board has 
remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

2.  The veteran should be requested to 
provide more specific information in 
reference to the names or locations of 
any medical facility that provided 
treatment for his low back or right knee 
disorders.  The veteran should provide 
the addresses for S.L.'s Hospital, M. 
Hospital, H. Hospital, C. Medical Clinic, 
Dr. J.A.B., Dr. R****n. (the physician 
mentioned for the March 1985 referral), 
Dr. R.S. or R.D. (the physician mentioned 
for the March 1985 referral), Dr. C, and 
Dr. O., and approximate dates of 
treatment.  Any medical records, which 
have been adequately identified, other 
than those now on file pertaining to the 
treatment of low back and right knee 
disorders should be obtained and 
associated with the claims folder.  Based 
on the current record, this would include 
at a minimum the records from M. Hospital 
from January 1973.

In accordance with the VCAA, the RO must 
make every reasonable effort to obtain 
relevant, nongovernment records the 
claimant has adequately identified.  If 
the RO is unable to obtain such records, 
it must provide the notice described in 
(6) above.  With respect to any Federal 
government records, the RO must discharge 
the obligations set out in (7) above.

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
above requested development has been 
completed in full.  After receipt of all 
medical records, the RO should determine 
whether an examination is in order and 
proceed accordingly.
Thereafter, the veteran's claim of 
entitlement to service connection for a 
low back disorder and a right knee 
disorder should be readjudicated by the 
RO.

4.  After the completion of any 
development deemed appropriate in 
addition to that requested above, the RO 
should readjudicate the issues of 
entitlement to service connection for low 
back disorder and right knee disorder.

5. Thereafter, the RO should again review 
the record.  If the benefits sought on 
appeal remain denied, the appellant and 
his representative should be furnished a 
supplemental statement of the case, and 
given the opportunity to respond thereto. 

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome as to this issue.  The appellant need take no action 
until otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	Richard B. Frank
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).






